Citation Nr: 1528665	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  11-12 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to February 1995. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

The Veteran testified before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is of record.  In March 2014, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further review.

The Veteran also perfected an appeal regarding the issue of entitlement to service connection for irritable bowel syndrome; however, in a November 2014 rating decision, the AOJ granted service connection for that disability.  The AOJ's grant of service connection for this issue constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is also no longer in appellate status.  See Grantham, 114 F.3d at 1158   (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  The Virtual VA electronic folder contains records that are irrelevant or duplicative of those in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

This appeal is being remanded for outstanding medical and vocational rehabilitation records and an additional VA examination.

The Veteran has contended that he has fibromyalgia, chronic fatigue syndrome, and joint pain resulting from his service in the Southwest Asia theater of operations during the Persian Gulf War.  His DD-214 indicates that he served in Southwest Asia from December 1990 to August 1991.  Therefore, the Persian Gulf War provisions, 38 U.S.C.A. § 1117, 38 C.F.R. § 3.317, are applicable in this case.

First, a remand is required to obtain outstanding medical and vocational rehabilitation records.  An October 2007 VA treatment record indicates the Veteran was in VA's vocational rehabilitation program; however, these records are not associated with his claims file.  In addition, a July 2007 VA administrative note indicates the Veteran was hospitalized at Kapiolani Medical Center for malaise and fatigue.  An addendum indicates that the records were scanned into VistA Imaging; however, copies of these records are not associated with the Veteran's claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Second, a remand is required for an additional VA examination.  The Veteran has contended that he experienced pain in multiple joints and tiredness towards the end of the Persian Gulf War and that he has had these symptoms ever since.  See Board Hearing Transcript (Tr.) at 17.  He stated that he had pain in his back, elbows, and knees during service and that he now also has pain in his wrists and ankles.  See Tr. at 14.  

The Veteran's service treatment records do not show any complaints or treatment related to fibromyalgia or fatigue.  He did complain of insomnia and difficulty sleeping after he returned from deployment, but not fatigue or tiredness.  See December 1994 service treatment record.  He complained of right knee pain in November 1988, prior to his deployment; however, no swelling or deformities were observed.  He experienced a right ankle strain in August 1994, after his deployment.  He also had multiple complaints of low back pain and is service-connected for a chronic low back strain.  

Post-service medical records note multiple injuries to various joints.  In 2003, he fractured his left tibia.  He also sprained his left wrist and left ankle and sustained a right ankle and calcaneal fracture in 2012.  In addition, he has had multiple medical problems, including diabetes mellitus and neuropathy, renal insufficiency, and hypertension. 

In March 2014, the Board found that the May 2009 VA examination was inadequate and remanded the claims for another VA examination.  

In May 2014, a VA examination was conducted, and the examiner opined that the criteria for diagnoses of fibromyalgia and chronic fatigue syndrome were not met.  However, the examiner did not have access to the Veteran's medical records from Tripler Army Medical Center, which were subsequently associated with the claims file.  These records note malaise on the Veteran's chronic problem list, as well as episodes of muscle weakness.  The examiner also did not address whether the Veteran's reported symptoms of fatigue and fibromyalgia were attributable to any other known clinical diagnoses.  For these reasons, the examination is inadequate.  

In January 2015, a VA examination was also conducted regarding the Veteran's complaints of joint pain.  The examiner indicated that she reviewed the Veteran's claims file, including his service treatment records, service personnel records, and VA treatment records, but did not indicate that she reviewed the medical records from Tripler Army Medical Center.  In addition, the examination only addressed the Veteran's knees, ankles, and low back; it did not address his elbows and wrists.  The examiner also did not provide any rationale for her opinion that the Veteran's ankle conditions were less likely than not related to his military service.  In March 2015, she provided an addendum with rationale as to why the left ankle was not related to service, but no rationale for the right ankle.  For these reasons, the VA examination and addendum opinion are inadequate.

In April 2015, the AOJ requested a VA medical opinion.  The claims file was reviewed by a different examiner.  The examiner noted that no specific symptomatology was reported during the May 2014 examination and that no medical opinion for unknown symptomatology could be rendered without resorting to mere speculation.  The examiner then assumed that the Veteran was complaining of generalized muscle and joint pain and excessive sleepiness and fatigue and opined that these symptoms were "less likely than not a disability pattern or diagnosed disease related to a specific exposure event experienced by the veteran during service in Southwest Asia."  This opinion, without an examination, is speculative and lacks probative value.  

Based on the foregoing, the Board finds that an additional VA examination, which fully and accurately addresses the provisions of 38 C.F.R. § 3.317, is needed to make a determination on the Veteran's claims.  See 38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain the Veteran's vocational rehabilitation file and associate it with his claims file.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for fibromyalgia, chronic fatigue syndrome, and joint pain, to include Kapiolani Medical Center.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

3.  The AOJ should associate with the claims file the outside medical records from Kapiolani Medical Center that were scanned into VistA imaging dated in July 2007.  

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the VA Pacific Islands Health Care System from January 2015 to the present. 

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed chronic fatigue, fibromyalgia, and joint pain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that he began feeling tired towards the end of his deployment to the Persian Gulf and that he had pain in his elbows and knees during service.  He has also contended that he has had these symptoms since service.  In addition, the Veteran has claimed that he began having pain in his wrists and ankles after service and has attributed this pain to an undiagnosed illness.  See Board Hearing Tr. at 14, 17.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

A. After examining the Veteran, and considering his pertinent medical history and lay statements regarding his reported symptoms of fibromyalgia, the examiner should indicate whether the criteria are met for a diagnosis of fibromyalgia.  If not, the examiner should identify all current disorders related to the Veteran's reported symptoms.  

For each diagnosis identified, the examiner should opine as to the likelihood (likely, unlikely, at least as likely as not) that the disorder manifested during active service or is otherwise causally or etiologically related to his active service.  

If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology.  

B. After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms of chronic fatigue, the examiner should indicate whether the criteria are met for a diagnosis of chronic fatigue syndrome.  If not, the examiner should identify all disorders related to the Veteran's reports of fatigue.  In so doing, the examiner should address the Veteran's medical records from Tripler Army Medical Center, which note "malaise" on his chronic problem list.  

For each diagnosis identified, the examiner should opine as to the likelihood (likely, unlikely, at least as likely as not) that the disorder manifested during active service or is otherwise causally or etiologically related to his active service.  

If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology.  
   
C.  After examining the Veteran, and considering his pertinent medical history and lay statements, the examiner should identify all current disorders related to his complaints of pain in his elbows, knees, wrists, and ankles.  In so doing, the examiner should address his prior left tibia fracture, right ankle and calcaneal fracture, and left ankle and left wrist sprain.   

For each diagnosis identified, the examiner should opine as to the likelihood (likely, unlikely, at least as likely as not) that the disorder manifested during active service or is otherwise causally or etiologically related to his active service.  

If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology.  

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to any undiagnosed illness, or a medically unexplained chronic multi-symptoms illness resulting service in Southwest Asia during the Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 
claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



